
	
		II
		111th CONGRESS
		2d Session
		S. 3701
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2010
			Mr. Grassley (for
			 himself and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to restore
		  integrity to and strengthen payment limitation rules for commodity payments and
		  benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural America Preservation Act of
			 2010.
		2.Payment
			 limitations
			(a)In
			 generalSection 1001 of the
			 Food Security of 1985 (7 U.S.C. 1308) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by striking a person and inserting an individual;
			 and
					(B)by striking
			 paragraphs (3) and (4) and inserting the following:
						
							(3)IndividualThe
				term individual means—
								(A)a natural person,
				and any minor child of the natural person (as determined by the Secretary),
				who, subject to the requirements of this section and section 1001A, is eligible
				to receive a payment under a provision of law referred to in subsection (b),
				(c), or (d); and
								(B)a natural person
				participating in a farming operation as a partner in a general partnership, a
				participant in a joint venture, a grantor of a revocable trust, or a
				participant in a similar entity (as determined by the Secretary).
								(4)Legal
				entity
								(A)In
				generalThe term legal entity means—
									(i)an organization
				that (subject to the requirements of this section and section 1001A) is
				eligible to receive a payment under a provision of law referred to in
				subsection (b) or (c);
									(ii)a corporation,
				joint stock company, association, limited partnership, limited liability
				company, limited liability partnership, charitable organization, estate,
				irrevocable trust, grantor of a revocable trust, or other similar entity (as
				determined by the Secretary); and
									(iii)an organization
				that is participating in a farming operation as a partner in a general
				partnership or as a participant in a joint venture.
									(B)ExclusionThe
				term legal entity does not include a general partnership or joint
				venture.
								(C)EstatesIn
				promulgating regulations to define the term legal entity as the
				term applies to estates, the Secretary shall ensure that fair and equitable
				treatment is given to estates and the beneficiaries of estates.
								(D)Irrevocable
				trustsIn promulgating regulations to define the term legal
				entity as the term applies to irrevocable trusts, the Secretary shall
				ensure that irrevocable trusts are legitimate entities that have not been
				created for the purpose of avoiding a payment
				limitation.
								;
					(2)in subsection
			 (b)—
					(A)by striking
			 a person each place it appears and inserting an
			 individual;
					(B)in paragraph
			 (1)(A), by striking $40,000 and inserting
			 $20,000;
					(C)in paragraphs (2)
			 and (3), by striking the person each place it appears and
			 inserting the individual; and
					(D)in paragraphs (2)
			 and (3)(A), by striking $65,000 each place it appears and
			 inserting $30,000;
					(3)in subsection
			 (c)—
					(A)by striking
			 a person each place it appears and inserting an
			 individual;
					(B)in paragraph
			 (1)(A), by striking $40,000 and inserting
			 $20,000;
					(C)in paragraphs (2)
			 and (3), by striking the person each place it appears and
			 inserting the individual; and
					(D)in paragraphs (2)
			 and (3)(A), by striking $65,000 each place it appears and
			 inserting $30,000;
					(4)by striking
			 subsection (d) and inserting the following:
					
						(d)Limitations on
				marketing loan gains, loan deficiency payments, and commodity certificate
				transactionsThe total amount of the following gains and payments
				that an individual or legal entity may receive during any crop year may not
				exceed $75,000:
							(1)(A)Any gain realized by a
				producer from repaying a marketing assistance loan for 1 or more loan
				commodities and peanuts under subtitle B or C of title I of the
				Food, Conservation, and Energy Act of
				2008 (7 U.S.C. 8731 et seq.) at a lower level than the original
				loan rate established for the loan commodity under those subtitles.
								(B)In the case of settlement of a
				marketing assistance loan for 1 or more loan commodities and peanuts under
				those subtitles by forfeiture, the amount by which the loan amount exceeds the
				repayment amount for the loan if the loan had been settled by repayment instead
				of forfeiture.
								(2)Any loan
				deficiency payments received for 1 or more loan commodities and peanuts under
				those subtitles.
							(3)Any gain realized
				from the use of a commodity certificate issued by the Commodity Credit
				Corporation for 1 or more loan commodities and peanuts, as determined by the
				Secretary, including the use of a certificate for the settlement of a marketing
				assistance loan made under those subtitles or section 1307 of that Act (7
				U.S.C.
				7957).
							;
				(5)by striking
			 subsection (e);
				(6)by redesignating
			 subsections (f), (g), and (h) as subsections (i), (j), and (k),
			 respectively;
				(7)by inserting
			 after subsection (d) the following:
					
						(e)Payments to
				individuals and legal entitiesNotwithstanding subsections (b)
				through (d), an individual or legal entity may receive, directly or indirectly,
				through all ownership interests of the individual or legal entity, from all
				sources, payments or gains (as applicable) for a crop year that shall not
				exceed an amount equal to twice the applicable dollar amounts specified in
				subsections (b), (c), and (d).
						(f)Spousal
				equity
							(1)In
				generalNotwithstanding subsections (b) through (e), except as
				provided in paragraph (2), if an individual and the spouse of the individual
				are covered by paragraph (2) and receive, directly or indirectly, any payment
				or gain covered by this section, the total amount of payments or gains (as
				applicable) covered by this section that the individual and spouse may jointly
				receive during any crop year may not exceed an amount equal to twice the
				applicable dollar amounts specified in subsections (b), (c), and (d).
							(2)Exceptions
								(A)Separate
				farming operationsIn the case of a married couple in which each
				spouse, before the marriage, was separately engaged in an unrelated farming
				operation, each spouse shall be treated as a separate individual with respect
				to a farming operation brought into the marriage by a spouse, subject to the
				condition that the farming operation shall remain a separate farming operation,
				as determined by the Secretary.
								(B)Election to
				receive separate paymentsA married couple may elect to receive
				payments separately in the name of each spouse if the total amount of payments
				and benefits described in subsections (b), (c), and (d) that the married couple
				receives, directly or indirectly, does not exceed an amount equal to twice the
				applicable dollar amounts specified in those subsections.
								(g)Attribution of
				payments
							(1)In
				generalThe Secretary shall issue such regulations as are
				necessary to ensure that all payments or gains (as applicable) are attributed
				to an individual by taking into account the direct and indirect ownership
				interests of the individual in a legal entity that is eligible to receive such
				payments or gains (as applicable).
							(2)Payments to an
				individualEvery payment made directly to an individual shall be
				combined with the individual’s pro rata interest in payments received by a
				legal entity or entities in which the individual has a direct or indirect
				ownership interest.
							(3)Payments to a
				legal entity
								(A)In
				generalEvery payment or gain (as applicable) made to a legal
				entity shall be attributed to those individuals who have a direct or indirect
				ownership in the legal entity.
								(B)Attribution of
				payments
									(i)Payment
				limitsExcept as provided by clause (ii), payments or gains (as
				applicable) made to a legal entity shall not exceed twice the amounts specified
				in subsections (b) through (d).
									(ii)ExceptionPayments
				or gains (as applicable) made to a joint venture or a general partnership shall
				not exceed, for each payment or gain (as applicable) specified in subsections
				(b) through (d), the amount determined by multiplying twice the maximum payment
				amount specified in subsections (b), (c), and (d) by the number of individuals
				and legal entities (other than joint ventures and general partnerships) that
				comprise the ownership of the joint venture or general partnership.
									(4)4 levels of
				attribution for embedded legal entities
								(A)In
				generalAttribution of payments or gains (as applicable) made to
				legal entities shall be traced through 4 levels of ownership in legal
				entities.
								(B)First
				levelAny payments or gains (as applicable) made to a legal
				entity (a first-tier legal entity) that is owned in whole or in part by an
				individual shall be attributed to the individual in an amount that represents
				the direct ownership in the first-tier legal entity by the individual.
								(C)Second
				level
									(i)In
				generalAny payments or gains (as applicable) made to a
				first-tier legal entity that is owned in whole or in part by another legal
				entity (a second-tier legal entity) shall be attributed to the second-tier
				legal entity in proportion to the ownership interest of the second-tier legal
				entity in the first-tier legal entity.
									(ii)Ownership by
				individualIf the second-tier legal entity is owned in whole or
				in part by an individual, the amount of the payment made to the first-tier
				legal entity shall be attributed to the individual in the amount the Secretary
				determines to represent the indirect ownership in the first-tier legal entity
				by the individual.
									(D)Third and
				fourth levels
									(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				attribute payments or gains (as applicable) at the third and fourth tiers of
				ownership in the same manner as specified in subparagraph (C).
									(ii)Fourth-tier
				ownership by legal entityIf the fourth-tier of ownership is that
				of a fourth-tier legal entity, the Secretary shall reduce the amount of the
				payment to be made to the first-tier legal entity in the amount that the
				Secretary determines to represent the indirect ownership in the first-tier
				legal entity by the fourth-tier legal
				entity.
									;
				
				(8)in subsection (i)
			 (as redesignated by paragraph (6))—
					(A)in paragraphs (2)
			 and (7)(A), by striking persons each place it appears and
			 inserting individuals; and
					(B)in paragraphs
			 (4)(A) and (8)(A), by striking person each place it appears and
			 inserting individual; and
					(9)in subsection (k)
			 (as redesignated by paragraph (6)), in the second sentence, by striking
			 or other entity and inserting or legal
			 entity.
				(b)Conforming
			 amendments
				(1)Section 531 of
			 the Federal Crop Insurance Act (7 U.S.C. 1531) is amended—
					(A)in subsection
			 (f)(4)—
						(i)in
			 subparagraph (A)—
							(I)in the heading,
			 by striking person and inserting
			 individual; and
							(II)by striking
			 person and inserting individual; and
							(ii)in
			 subparagraphs (B) and (C), by striking a person each place it
			 appears and inserting an individual; and
						(B)in subsection
			 (h)—
						(i)in
			 paragraph (1), in the heading, by striking person and inserting
			 individual; and
						(ii)in
			 paragraph (2), by striking a person and inserting an
			 individual.
						(2)Section 196(i) of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(i))
			 is amended—
					(A)in paragraph (1),
			 by striking person and inserting
			 individual;
					(B)in paragraphs (2)
			 and (5)(B), by striking a person each place it appears and
			 inserting an individual; and
					(C)in paragraph (4),
			 by striking A person and inserting An
			 individual.
					(3)Section 1001D of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended—
					(A)by striking
			 a person each place it appears and inserting an
			 individual;
					(B)by striking
			 the person each place it appears and inserting the
			 individual;
					(C)in subsection
			 (a)(3)—
						(i)in
			 the matter preceding subparagraph (A), by striking any person
			 and inserting any individual; and
						(ii)by
			 striking the persons each place it appears and inserting
			 the individuals;
						(D)in subsection
			 (d)(3), by striking persons and inserting
			 individuals; and
					(E)in subsection
			 (e), by striking each person and inserting each
			 individual.
					(4)Section
			 1201(a)(19) of the Food Security Act of 1985 (16 U.S.C. 3801(a)(19)) is
			 amended—
					(A)in the heading,
			 by striking Person and inserting
			 Individual; and
					(B)by striking
			 person and inserting individual.
					(5)Section 1234(f)
			 of the Food Security Act of 1985 (16 U.S.C. 3834(f)) is amended—
					(A)in paragraph (1),
			 by striking a person and inserting an
			 individual;
					(B)in paragraph (4),
			 by striking any person and inserting any
			 individual; and
					(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
					(6)Section
			 1237A(f)(4) of the Food Security Act of 1985 (16 U.S.C. 3837a(f)(4)) is amended
			 by striking a person and inserting an
			 individual.
				(7)Section
			 1237D(c)(1) of the Food Security Act of 1985 (16 U.S.C. 3837d(c)(1)) is amended
			 by striking a person and inserting an
			 individual.
				(8)Section 1238G(g)
			 of the Food Security Act of 1985 (16 U.S.C. 3838g(g)) is amended by striking
			 A person and inserting An individual.
				(9)Section 1238P(b)
			 of the Food Security Act of 1985 (16 U.S.C. 3838p(b)) is amended—
					(A)in paragraph
			 (2)(B), by striking a person and inserting an
			 individual; and
					(B)in paragraph
			 (4)(B), by striking a person and inserting an
			 individual.
					(10)Section
			 1240B(i)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(3)) is
			 amended in the first sentence by striking a person and inserting
			 an individual.
				(11)Section 1240G(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended—
					(A)by striking
			 a person and inserting an individual; and
					(B)by striking
			 the person and inserting the individual.
					(12)Section 1240N(e)
			 of the Food Security Act of 1985 (16 U.S.C. 3839bb–1(e)) is amended by striking
			 a person and inserting an individual.
				(13)Section 901 of
			 the Trade Act of 1974 (19 U.S.C. 2497) is amended—
					(A)in subsection
			 (f)(4)—
						(i)in
			 subparagraph (A)—
							(I)in the paragraph
			 heading, by striking person and inserting
			 individual; and
							(II)by striking
			 person and inserting individual; and
							(ii)in
			 subparagraphs (B) and (C), by striking a person each place it
			 appears and inserting an individual; and
						(B)in subsection
			 (h)—
						(i)in
			 paragraph (1), in the heading, by striking person and inserting
			 individual; and
						(ii)in paragraph
			 (2), by striking a person and inserting an
			 individual.
						3.Substantive
			 change; payments limited to active farmersThe Food Security Act of 1985 is amended by
			 striking section 1001A (7 U.S.C. 1308–1) and inserting the following:
			
				1001A.Substantive
				change; payments limited to active farmers
					(a)Substantive
				change
						(1)In
				generalFor purposes of the application of limitations under this
				section, the Secretary shall not approve any change in a farming operation that
				otherwise would increase the number of individuals or legal entities to which
				the limitations under this section apply, unless the Secretary determines that
				the change is bona fide and substantive.
						(2)Family
				membersFor the purpose of paragraph (1), the addition of a
				family member (as defined in subsection (b)(2)(A)) to a farming operation under
				the criteria established under subsection (b)(3)(B) shall be considered to be a
				bona fide and substantive change in the farming operation.
						(3)Primary
				controlTo prevent a farm from reorganizing in a manner that is
				inconsistent with the purposes of this Act, the Secretary shall promulgate such
				regulations as the Secretary determines to be necessary to simultaneously
				attribute payments for a farming operation to more than 1 individual or legal
				entity, including the individual or legal entity that exercises primary control
				over the farming operation, including to respond to—
							(A)(i)any instance in which
				ownership of a farming operation is transferred to an individual or legal
				entity under an arrangement that provides for the sale or exchange of any asset
				or ownership interest in 1 or more legal entities at less than fair market
				value; and
								(ii)the transferor is provided
				preferential rights to repurchase the asset or interest at less than fair
				market value; or
								(B)a sale or
				exchange of any asset or ownership interest in 1 or more legal entities under
				an arrangement under which rights to exercise control over the asset or
				interest are retained, directly or indirectly, by the transferor.
							(b)Payments
				limited to active farmers
						(1)In generalTo be eligible to receive, directly or
				indirectly, payments or benefits described as being subject to limitation in
				subsection (b) through (d) of section 1001 with respect to a particular farming
				operation, an individual or legal entity (as defined in section 1001(a)) shall
				be actively engaged in farming with respect to the farming operation, in
				accordance with paragraphs (2), (3), and (4).
						(2)General classes
				actively engaged in farmingFor purposes of paragraph (1), except as
				otherwise provided in paragraph (3):
							(A)DefinitionsIn
				this paragraph:
								(i)Active personal
				managementThe term active personal management
				means, with respect to an individual, administrative duties carried out by the
				individual for a farming operation—
									(I)that are
				personally provided by the individual on a regular, substantial, and continuing
				basis; and
									(II)relating to the
				supervision and direction of—
										(aa)activities and
				labor involved in the farming operation; and
										(bb)onsite services
				directly related and necessary to the farming operation.
										(ii)Family
				memberThe term family member, with respect to an
				individual participating in a farming operation, means an individual who is
				related to the individual as a lineal ancestor, a lineal descendant, or a
				sibling (including a spouse of such an individual).
								(B)Active
				engagementExcept as provided in paragraph (3), for purposes of
				paragraph (1), the following shall apply:
								(i)An individual
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
									(I)the individual
				makes a significant contribution, as determined under subparagraph (E) (based
				on the total value of the farming operation), to the farming operation
				of—
										(aa)capital,
				equipment, or land; and
										(bb)personal labor
				and active personal management;
										(II)the share of the
				individual of the profits or losses from the farming operation is commensurate
				with the contributions of the individual to the operation; and
									(III)a contribution
				of the individual is at risk.
									(ii)A legal entity
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
									(I)the legal entity
				makes a significant contribution, as determined under subparagraph (E) (based
				on the total value of the farming operation), to the farming operation of
				capital, equipment, or land;
									(II)(aa)the stockholders or
				members that collectively own at least 51 percent of the combined beneficial
				interest in the legal entity each make a significant contribution of personal
				labor and active personal management to the operation; or
										(bb)in the case of a legal entity in
				which all of the beneficial interests are held by family members, any
				stockholder or member (or household comprised of a stockholder or member and
				the spouse of the stockholder or member) who owns at least 10 percent of the
				beneficial interest in the legal entity makes a significant contribution of
				personal labor or active personal management; and
										(III)the legal
				entity meets the requirements of subclauses (II) and (III) of clause
				(i).
									(C)Legal entities
				making significant contributionsIf a general partnership, joint
				venture, or similar entity (as determined by the Secretary) separately makes a
				significant contribution (based on the total value of the farming operation
				involved) of capital, equipment, or land, the partners or members making a
				significant contribution of personal labor or active personal management and
				meeting the standards provided in subclauses (II) and (III) of subparagraph
				(B)(i) shall be considered to be actively engaged in farming with respect to
				the farming operation involved.
							(D)Equipment and
				personal laborIn making determinations under this subsection
				regarding equipment and personal labor, the Secretary shall take into
				consideration the equipment and personal labor normally and customarily
				provided by farm operators in the area involved to produce program
				crops.
							(E)Significant
				contribution of personal labor or active personal management
								(i)In
				generalSubject to clause (ii), for purposes of subparagraph (B),
				an individual shall be considered to be providing, on behalf of the individual
				or a legal entity, a significant contribution of personal labor and active
				personal management, if the total contribution of personal labor and active
				personal management is at least equal to the lesser of—
									(I)1,000 hours;
				and
									(II)a period of time
				equal to—
										(aa)50
				percent of the commensurate share of the total number of hours of personal
				labor and active personal management required to conduct the farming operation;
				or
										(bb)in
				the case of a stockholder or member (or household comprised of a stockholder or
				member and the spouse of the stockholder or member) that owns at least 10
				percent of the beneficial interest in a legal entity in which all of the
				beneficial interests are held by family members who do not collectively receive
				payments directly or indirectly, including payments received by spouses, of
				more than twice the applicable limit, 50 percent of the commensurate share of
				hours of the personal labor and active personal management of all family
				members required to conduct the farming operation.
										(ii)Minimum labor
				hoursFor the purpose of clause (i), the minimum number of labor
				hours required to produce a commodity shall be equal to the number of hours
				that would be necessary to conduct a farming operation for the production of
				each commodity that is comparable in size to the commensurate share of an
				individual or legal entity in the farming operation for the production of the
				commodity, based on the minimum number of hours per acre required to produce
				the commodity in the State in which the farming operation is located, as
				determined by the Secretary.
								(3)Special classes
				actively engaged in farmingNotwithstanding paragraph (2), the
				following persons shall be considered to be actively engaged in farming with
				respect to a farm operation:
							(A)LandownersAn
				individual or legal entity that is a landowner contributing owned land, and
				that meets the requirements of subclauses (II) and (III) of paragraph
				(2)(B)(i), if, as determined by the Secretary—
								(i)the landowner
				share-rents the land at a rate that is usual and customary; and
								(ii)the share
				received by the landowner is commensurate with the share of the crop or income
				received as rent.
								(B)Family
				membersWith respect to a farming operation conducted by
				individuals who are family members, or a legal entity the majority of the
				stockholders or members of which are family members, an adult family member who
				makes a significant contribution (based on the total value of the farming
				operation) of active personal management or personal labor and, with respect to
				such contribution, who meets the requirements of subclauses (II) and (III) of
				paragraph (2)(B)(i).
							(C)SharecroppersA
				sharecropper who makes a significant contribution of personal labor to the
				farming operation and, with respect to such contribution, who meets the
				requirements of subclauses (II) and (III) of paragraph (2)(B)(i), and who was
				receiving payments from the landowner as a sharecropper prior to the effective
				date of the Food, Conservation, and Energy
				Act of 2008 (Public Law 110–246; 122 Stat. 1651).
							(4)Individuals and
				legal entities not actively engaged in farmingFor the purposes
				of paragraph (1), except as provided in paragraph (3), the following
				individuals and legal entities shall not be considered to be actively engaged
				in farming with respect to a farm operation:
							(A)LandlordsA
				landlord contributing land to the farming operation if the landlord receives
				cash rent, or a crop share guaranteed as to the amount of the commodity to be
				paid in rent, for such use of the land.
							(B)Other
				individuals and legal entitiesAny other individual or legal
				entity, or class of individuals or legal entities, that fails to meet the
				requirements of paragraphs (2) and (3), as determined by the Secretary.
							(5)Personal labor
				and active personal managementNo stockholder or member may
				provide personal labor or active personal management to meet the requirements
				of this subsection for individuals or legal entities that collectively receive,
				directly or indirectly, an amount equal to more than twice the applicable
				limits under subsections (b), (c), and (d) of section 1001.
						(6)Custom farming
				servicesAn individual or legal entity receiving custom farming
				services will be considered separately eligible for payment limitation purposes
				if the individual or legal entity is actively engaged in farming based on
				paragraphs (1) through (3).
						(7)Growers of
				hybrid seedTo determine whether an individual or legal entity
				growing hybrid seed under contract shall be considered to be actively engaged
				in farming, the Secretary shall not take into consideration the existence of a
				hybrid seed contract.
						(c)Notification by
				legal entitiesTo facilitate the administration of this section,
				each legal entity that receives payments or benefits described as being subject
				to limitation in subsection (b), (c), or (d) of section 1001 with respect to a
				particular farming operation shall—
						(1)notify each
				individual or other legal entity that acquires or holds a beneficial interest
				in the farming operation of the requirements and limitations under this
				section; and
						(2)provide to the
				Secretary, at such times and in such manner as the Secretary may require, the
				name and social security number of each individual, or the name and taxpayer
				identification number of each legal entity, that holds or acquires such a
				beneficial
				interest.
						.
		4.Schemes or
			 devicesThe Food Security Act
			 of 1985 is amended by striking section 1001B (7 U.S.C. 1308–2) and inserting
			 the following:
			
				1001B.Schemes or devices
					(a)In
				generalIf the Secretary
				determines that any individual or legal entity has adopted a scheme or device
				to evade, or that has the purpose of evading, section 1001, 1001A, or 1001C,
				such individual or legal entity shall be ineligible to receive farm program
				payments (as described in subsections (b), (c), and (d) of section 1001 as
				being subject to limitation) applicable to the crop year for which the scheme
				or device was adopted and the succeeding crop year.
					(b)Extended
				ineligibilityIf the Secretary determines that an individual or
				legal entity, for the benefit of the individual or legal entity or of any other
				individual or legal entity, has knowingly engaged in, or aided in the creation
				of fraudulent documents, failed to disclose material information relevant to
				the administration of this subtitle requested by the Secretary, or committed
				other equally serious actions as identified in regulations issued by the
				Secretary, the Secretary may for a period not to exceed 5 crop years deny the
				issuance of payments to the individual or legal entity.
					(c)FraudIf
				fraud is committed by an individual or legal entity in connection with a scheme
				or device to evade, or that has the purpose of evading, section 1001, 1001A, or
				1001C, the individual or legal entity shall be ineligible to receive farm
				program payments described as being subject to limitation in subsection (b),
				(c), or (d) of section 1001 for—
						(1)the crop year for
				which the scheme or device is adopted; and
						(2)the succeeding 5
				crop years.
						(d)Joint and
				several liabilityAny individual or legal entity that
				participates in a scheme or device described in subsection (a) or (b) shall be
				jointly and severally liable for any and all overpayments resulting from the
				scheme or device, and subject to program ineligibility resulting from the
				scheme or device, regardless of whether a particular individual or legal entity
				was a payment recipient.
					(e)Waiver
				authority
						(1)In
				generalThe Secretary may fully or partially release an
				individual or legal entity from liability for repayment of program proceeds
				under subsection (d) if the individual or legal entity cooperates with the
				Department of Agriculture by disclosing a scheme or device to evade section
				1001, 1001A, or 1001C or any other provision of law administered by the
				Secretary that imposes a payment limitation.
						(2)DiscretionThe
				decision of the Secretary under this subsection is vested in the sole
				discretion of the
				Secretary.
						.
		5.Foreign
			 individuals and legal entities made ineligible for program
			 benefitsSection 1001C of the
			 Food Security Act of 1985 (7 U.S.C. 1308–3) is amended—
			(1)in the section
			 heading, by striking persons and inserting
			 individuals and legal
			 entities;
			(2)in subsection (a), by striking
			 person each place it appears and inserting
			 individual;
			(3)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Corporation or other and inserting
			 Legal;
				(B)in the first
			 sentence—
					(i)by
			 striking a corporation or other entity shall be considered a person
			 that and inserting a legal entity; and
					(ii)by
			 striking persons both places it appears and inserting
			 individuals; and
					(C)in the second
			 sentence, by striking an entity and inserting a legal
			 entity; and
				(4)in subsection
			 (c), by striking person and inserting legal entity or
			 individual.
			6.Regulations
			(a)In
			 generalThe Secretary of Agriculture may promulgate such
			 regulations as are necessary to implement this Act and the amendments made by
			 this Act.
			(b)ProcedureThe
			 promulgation of the regulations and administration of this Act and the
			 amendments made by this Act shall be made without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			
